Citation Nr: 1426348	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to service-connected degenerative changes of the lumbar spine with history of herniated disc.

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

3.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.

4.  Entitlement to service connection for idiopathic polyneuropathy of both lower extremities, to include as secondary to service-connected degenerative changes of the lumbar spine with history of herniated disc.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to October 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In addition, the Veteran submitted additional evidence in September 2013 after the issuance of the January 2013 Statement of the Case (SOC) and the Supplemental Statement of the Case (SSOC).  The evidence contains a letter discussing edema of the lower extremities by "Dr. S.G."  Updated VA treatment records and a VA back examination have also been associated with the Veteran's virtual file.  As discussed below, however, the Board has granted the benefit in full with regard to entitlement to service connection for left and right ankle disabilities.  Moreover, the new evidence is duplicative in providing information on the current severity of the Veteran's back disability without reference to the permanent and total disability requirement under 38 C.F.R. § 3.809.  As such, and the Board will proceed with adjudication of the case.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement of a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected back disability has been raised by the record in a VA 21-8940 Form in the Veteran's virtual claims file, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for idiopathic polyneuropathy of both lower extremities, to include as secondary to service-connected degenerative changes of the lumbar spine with history of herniated disc, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral ankle condition, manifested by edema, is caused or aggravated by his service-connected degenerative changes of the lumbar spine with history of herniated disc.  

2.  The Veteran does not have a permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle condition, edema, to include as secondary service-connected degenerative changes of the lumbar spine with history of herniated disc, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809a (2013).  

3.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations have not been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran is service-connected for degenerative changes of the lumbar spine with history of herniated disc.  He has asserted that his bilateral ankle and idiopathic polyneuropathy are secondary to his lumbar spine disability.

In a January 2007 VA examination for his spine, the examiner found normal power and coordination in both upper and lower extremities with no fasciculation, involuntary movements, or tremors.  Ankle jerks were also absent.  In a March 2012 Disability Benefits Questionnaire (DBQ), the Veteran's range of motion of his ankles was within normal limits, to include testing performed after repetitive use.  Muscle strength was also normal, and there was no ankylosis of the ankle, subtalar, and/or tarsal joint.  X-rays also yielded normal results.  The examiner found that the Veteran used assistive devices as a normal mode of location but that occasional locomotion by other methods may be possible.  Specifically, the examiner noted the Veteran's occasional use of a wheelchair and regular use of a cane. 

While the January 2007 VA examination and March 2012 DBQ does not reflect a disability of either ankle in that orthopedic and range of motion results were normal, in a September 2013 letter from S.G., referenced above, the Veteran's physical therapist of the VA Central Healthcare System identified edema of the bilateral lower extremities, beginning in the feet.  Moreover, S.G. related the Veteran's edema of the lower extremities to his low back condition.  She explained that the Veteran was unable to exercise or walk long distances due to his back pain and that such activity would relieve his edema.  S.G. further indicated that the Veteran's edema would not resolve due to his other medical conditions.  

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the author of the September 2013 letter is so qualified, her medical opinion constitutes competent medical evidence.
Giving the Veteran the benefit of the doubt, and taking into consideration the September 2013 letter, the Board finds that the Veteran's right and left ankle disabilities, in the form of edema, are etiologically related to his service-connected degenerative changes of the lumbar spine with history of herniated disc.  Service connection for the Veteran's bilateral ankle edema is therefore warranted.  

Special Adaptive Housing and Special Home Adaption

As an initial matter, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010, and the amendments are applicable to this appeal.  

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).  

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2013).  

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861 - 57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2013).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran is currently service-connected for degenerative changes of the lumbar spine with history of herniated disc, bilateral hearing loss, tinnitus, osteoarthritis of both knees, and limitation of flexion of the left knee.  His combined evaluation is 20 percent from October 1975, 40 percent from August 2006, and 80 percent from May 2008.  The Board also notes that even the grant of service connection for a bilateral ankle condition does not result in the Veteran having a permanent and total rating as required under 38 C.F.R. § 3.809 because the maximum rating under Diagnostic Code 5270 is 40 percent.  

Therefore, the Board finds that a preponderance of the evidence is against the claim for special adaptive housing and special home adaption grants, and the claim as to both of these issues must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a November 2006 and July 2008 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the December 2012 VA examination, stating the examiner did not examine him but instead asked questions about his condition.  The Veteran was subsequently provided a new examination in January 2007, and, as discussed below, an addendum opinion is being requested to clarify the rationale offered in the January 2007 addendum.  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

Entitlement to service connection for a bilateral ankle condition, edema, to include as secondary service-connected degenerative changes of the lumbar spine with history of herniated disc, is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to a certificate of eligibility for specially adapted housing grant is denied.

Entitlement to certificate of eligibility for special home adaptation grant is denied.  


REMAND

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a January 2007 VA examination, the examiner concluded that the Veteran's idiopathic polyneuropathy is "not directly related to lumbar disk condition and not related to military service."  The examiner did not provide a rationale for this opinion and did not specifically indicate whether the Veteran's polyneuropathy was aggravated by his service-connected degenerative changes of the lumbar spine with history of herniated disc.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).
 
Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the January 2007 examiner (or a suitable substitute) review the claims file, to include any recently associated evidence, and offer an addendum as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's idiopathic polyneuropathy of both lower extremities began during service or is otherwise linked to service.

The opinion must address whether it is at least as likely as not that the Veteran's idiopathic polyneuropathy of both lower extremities was caused or aggravated by his service-connected degenerative changes of the lumbar spine with history of herniated disc.
  
With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  After completion of the requested development as outlined above, readjudicate the issue of entitlement to service connection for idiopathic polyneuropathy of both lower extremities, to include as secondary to service-connected degenerative changes of the lumbar spine with history of herniated disc, on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


